Citation Nr: 1334786	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-34 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a high fever.

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for right calf muscle damage as residual of shrapnel fragment wound (SFW). 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for memory loss. 

8.  Entitlement to an evaluation in excess of 10 percent for right ankle disability as residual of SFW. 

9.  Entitlement to an evaluation in excess of 10 percent for chronic neuralgia and paresthesias in the right lower leg as residual of SFW. 

10.  Entitlement to an evaluation in excess of 20 percent for residual deep non-linear scar on right lower extremity. 

11.  Entitlement to an evaluation in excess of 10 percent for residual multiple small scars on right lower extremity. 

12.  Entitlement to a compensable evaluation for posttraumatic headaches. 


REPRESENTATION

Appellant represented by:	Ms. Monica Cliatt, Esquire


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2004 to February 2008. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs, Regional Office located in Philadelphia, Pennsylvania (RO). 

By the way of a September 2012 rating decision, the RO awarded a separate 20 percent evaluation for residual scar, deep non-linear, on the right lower extremity, effective from February 17, 2008.  The Veteran's deep non-linear residual scar award is considered part and parcel to his appeal for increased rating for residual scars, and remains on appeal as it does not reflect the full benefit sought. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for memory loss and to increase rating for posttraumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has any current residuals of high fever.

2.  The competent evidence of record does not show that the Veteran has any current right calf muscle damage as residual of in-service shrapnel fragment wound (SWF).

3.  The competent evidence of record does not show that the Veteran has a current left knee disorder.

4.  The competent evidence of record does not show that the Veteran's current right knee disorder had an onset during his period of service, and the preponderance of the evidence is against a finding that it is otherwise related to his period of service. 

5.  The competent evidence of record does not show that the Veteran's current low back disorder had an onset during his period of service, and the preponderance of the evidence is against a finding that it is otherwise related to his period of service.

6.  The competent evidence of record does not show that the Veteran has bilateral hearing loss as defined by VA regulations. 

7.  Throughout the entire period under appeal, the Veteran's right ankle disability more closely approximate a degree of impairment as characterized as marked limitation of motion due to less movement than normal on dorsiflexion with tenderness and weakness in the right ankle. 

8. Throughout the entire period under appeal, the Veteran's neurologic disability in his right lower leg has been manifested by no more than moderate neuropathy.

9.  Throughout the entire period under appeal, the Veteran's deep non-linear scar on his right lower extremity has been manifested by no more than stable, non painful scar that covered approximately 96 square centimeters. 

10.  Throughout the entire period under appeal, the Veteran's residual multiple small scars on his right lower extremity have been manifested by six small scars that were stable and covered  no more than 12 square centimeters, with only a single scar that was painful on exam. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a high fever have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for right calf muscle damage have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

3.   The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

5.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

6.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

7.  The criteria for entitlement to an evaluation of 20 percent, and no higher, for right ankle disability as residual of SFW have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (2013).

8.  The criteria for entitlement to an evaluation in excess of 10 percent for chronic neuralgia and paresthesias in the right lower leg as residual of SFW have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8525 (2013).

9.  The criteria for entitlement to an evaluation in excess of 20 percent for residual deep non-linear scar on right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).

10.  The criteria for an evaluation in excess of 10 percent for residual scars on right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in March 2008 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

VA provided the Veteran with VA traumatic brain injury (TBI) examination in March 2008 and VA audiology, joint, feet, psychiatric and general medical examinations in April 2008.  In each examination report, the VA examiners identified the nature and etiology of the Veteran's claimed disorders, and the examiners reported the clinical findings from the examination.  In November 2011, the Veteran was afforded another VA joint, scar, and neurology examination to evaluate the severity of his disabilities due to residuals of SFW.  This examination report contains the Veteran's reported medical history and findings from clinical evaluation as well as the examiners assessment of the Veteran's disabilities.  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, there is no presumed service connection because bilateral hearing loss disability and arthritis were not medically shown within one year of discharge.  Indeed, there is no medical evidence that the Veteran has a current diagnosis of arthritis of the knees or back or a current hearing loss disability as defined by VA.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

High Fever, Right Calf Muscle, Right Knee and Left Knee Disorders 

The Veteran seeks entitlement to service connection for high fever, right knee and left knee disorders.  He claims that he was hospitalized for a high fever while he was on deployment in Iraq.  In fact, the Veteran's service treatment records confirm that he was hospitalized for five days for a high fever, and although the etiology was not noted, it was indicated that malaria and meningitis had been ruled out.  

The Veteran reports that he has right calf muscle problems as a residual of an in-service shrapnel fragment wound to his right lower extremity.  The service treatment records do show that the Veteran sustained IED explosion injuries in October 2006, where he had injuries to his right lower extremity with several shrapnel wounds and a fracture of the right tibia and fibula.  His wounds underwent debridement and he later underwent a reconstruction surgery, with the placement of an external fixator for the right tibia and fibula.  He then underwent extensive physical therapy following the fixation and healing of the fracture.  (The Board notes that the Veteran has already been separately awarded service connection for scars on his right lower extremity, neurologic involvement in his right lower extremity, and limitation of right ankle motion as secondary to his residuals of shrapnel fragment wound and status post fracture of tibia and fibula.) 

The Veteran also claims that he first began to experience knee problems in 2006 while he was on active duty.  Except for the Veteran's report of medical history at separation, his service treatment records do not show any complaints of right or left knee problems. 

In April 2008, the Veteran was afforded VA general medical and joint examinations to determine the nature and etiology of his claimed conditions.  In the VA general medical examination report, the examiner noted that the Veteran reported a history of being hospitalized for a high fever in service, but he reported that he had recovered from the febrile illness and he was "okay."  The Veteran denied any residuals of high fever at the time of the examination.  

The April 2008 VA joint examination report shows that the Veteran complained of right shin pain since the October 2006 injury, but physical examination of the right lower extremity revealed no evidence of tenderness, muscle defects or muscle atrophy in the right lower extremity.  There was evidence of palpable deformity noted on the proximal portion of the right tibia.  

The April 2008 VA joint examination report also shows that, the Veteran complained of intermittent right and left knee pain with an onset in 2006.  He denied seeking any treatment for his knee problems, but he reported that he stretched and used over-the-counter medication to alleviate symptoms of pain during flare-ups.  Physical examination of the knees revealed no objective findings of tenderness or instability in his knees, and the Veteran had full range of motion in both knees.  X-ray film revealed no abnormalities in either knee.  The VA examiner concluded that the Veteran had normal right knee and left knee examinations.  

Subsequent VA treatment records show that the Veteran continued to present with complaints of right knee pain, but there was no clinical evidence of a chronic diagnosed knee disorder.  Rather, the VA treatment records suggest that the complaints of right knee pain were associated with the palpable deformity on the proximal portion of the right tibia that was later diagnosed as a posttraumatic neuroma.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his current symptoms, the most competent medical evidence of record does not show that the Veteran has current residuals of high fever or right calf muscle damage, or current bilateral knee disorder.  Indeed, the April 2008 VA general medical and joint examination reports show no diagnosis for the Veteran's history of high fever or for his complaints of intermittent bilateral knee pain.  There was also no findings of muscle atrophy or defects in the right lower extremity on clinical examination in 2008. 

In addition, multiple post-service treatment records show that the Veteran presented with complaints of right knee pain, but no chronic problems were found on examination related to his right knee.  The Board notes that there was a possible assessment of chondromalacia of the right knee.  See July 2009 VA treatment record.  However, the Veteran's complaints of right knee pain were later associated with a posttraumatic neuroma on the anterior tibia tubercle that is a residual of his status post tibia fracture, which will be addressed below.  See December 2009 and May 2010 VA treatment records. 

In that regard, the Board acknowledges the Veteran's representations of current knee pain and associated symptomatology; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, post-service examinations have been negative for underlying pathology. 

 As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for high fever, right muscle calf damage, right knee and left knee disorders must be denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that he has bilateral hearing loss as a result of firing weapons and being near an improvised explosive device (IED) explosion without the use of any hearing protection.  See the report of an April 2008 VA examination report.  

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

A review of the Veteran's service treatment records show that he underwent at least three audiology evaluations during his active service.  None of these service audiometric results demonstrate findings of hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  While the audiogram results during his period of service do reflect that the Veteran had some diminished levels of hearing acuity from the time of his enlistment in 2004 until his separation in 2008, none of these results show hearing loss as defined under 38 C.F.R. § 3.385.  See Hensley, 5 Vet App. at 155.  The most recent service audiometric come prior to his separation in February 2008, which revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 20, 25, 15 and 20 decibels in the right ear, and 10, 15, 25, 10, and 15 decibels in the left ear.  The average pure tone thresholds were 19 decibels in the right ear and 15 decibels in the left ear.  

Shortly after the Veteran's separation from service, he was afforded a VA audiology examination in April 2008.  The findings in this report still do not reflect hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The VA examination report shows the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 10, 20, 10, and 10 decibels in the right ear, and 5, 15, 20, 15, and 20 decibels in the left ear.  The average pure tone thresholds were 13 decibels in the right ear and 18 decibels in the left ear.  The Veteran's speech recognition scoring utilizing the Maryland CNC word list was 96 percent in both ears. 

Here, the audiometric findings of record do not reveal that the Veteran has any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, that the Veteran has at least three pure tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, or that the Veteran has speech recognitions scores of less than 94 percent for hearing loss disability.  See 38 C.F.R. § 3.385. 

While the Board has considered the Veteran's assertions of hearing difficulties, he does not have the appropriate training and expertise to provide the testing results needed to establish current disability within the meaning of 38 C.F.R. § 3.385 on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

VA laws and regulations provide that there must be a current hearing loss disability in order to warrant an award of service connection.  See Hickson, 12 Vet. App. at 253 (1999).  Here, the VA audiology examination did not reveal puretone threshold findings that show hearing loss in either ear as to constitute a disability as defined by 38 C.F.R. § 3.385.  Moreover, the VA examiner concluded that the Veteran had normal hearing.  There are no other audiometric findings of record.  The Veteran has not submitted any post-service private treatment records that should he has hearing loss disability as defined by VA in either ear.  Without a diagnosis of a hearing loss disability, the claim for service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 and 3.385.

Low Back Disorder 

The Veteran seeks entitlement to service connection for a low back disorder.  He contends that he first experienced his current low back problems in 2005 during his period of service.  The Veteran denies seeking any treatment for back problems while he was in service.  See the report of an April 2008 VA spine and joint examination. 

Except for the Veteran's February 2008 report of medical history at separation, his service treatment records do not show any complaints of back problems.  At that time, the Veteran indicated that he had experienced recurrent back problems in service.  The examining physician noted that the Veteran had never been evaluated for back problems and he would seek follow-up evaluation at VA. 

Shortly after the Veteran's separation from service, the Veteran underwent a VA spine and joint examination in April 2008.  In that examination report, the examiner noted that the Veteran complained of constant low back pain that increased in severity during flare-ups.  He denied any particular injury or trauma to his back during his period of service.  Physical examination of the lumbosacral spine revealed no evidence of tenderness on palpation, abnormal spinal curvature, or guarding.  Range of motion revealed lumbar flexion to 85 degrees, extension to 25 degrees, and total range of thoracolumbar motion to 320 degrees after repetition and without additional loss of motion due to pain.  Straight leg test was negative, bilaterally.  X-ray film revealed no abnormalities of the lumbosacral spine.  The examiner concluded that the Veteran had a normal physical examination of the lumbosacral spine. 

Subsequent VA treatment records do not show any finding of a chronic diagnosed disorder involving his back.  Private treatment records from June 2011 and August 2011 show that the Veteran was assessed with low back pain/strain.  The June 2011 private treatment note shows that the Veteran reported a history of low back pain for the past two to three weeks after a lifting event. 

Based on a review of the evidence of record the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current low back disorder that is etiologically related to his period of service. 

The record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic back disorder, to include arthritis, during service or shortly thereafter.  The April 2008 VA spine examination report shows the Veteran was evaluated with a normal lumbosacral spine examination.  The first clinical evidence of a diagnosed low back disorder is not shown until 2011, which comes 3 years after his separation from service and after an intervening back injury from lifting.  There is no medical evidence showing that the Veteran's current back disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record does not show that the Veteran has a diagnosis of degenerative arthritis (a chronic disease) in his lumbar spine.  

Regardless, the Board notes that the Veteran is competent to attest to his observations when his back problems first began, but he has not asserted continuity of similar symptoms since then.  Rather, the June 2011 private treatment record shows that he reported that the onset of his current low back pain was only two or three weeks ago following a lifting injury.  The Veteran has not asserted, and the record does not reflect that he has experienced continuity of back problems since service. 

The record presents no competent medical opinion in favor of the claim.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence of low back disorder at the time of the April 2008 VA examination, and there is no evidence of continuity of treatment or symptoms since service and no medical evidence linking the currently diagnosed disorder directly to service.  Another VA examination is not called for in this matter.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the Veteran's assertions that his current back disorder is related to his period of service.  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's assertions to be of limited probative value since he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

Moreover, there is no indication in the record to suggest that he has specialized medical training so as to be able to provide an etiology between his current low back disorder and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In sum, the weight of the evidence is against a finding that the Veteran's current low back disorder is related to service.  There is no medical evidence of record linking the Veteran's current low back disorder to his period of service.  The preponderance of the medical evidence is against a finding that any current diagnosed low back disorder is etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

3.  Increased Rating for Residuals of Shrapnel Fragment Wound

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).   However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).   

Here, the Board notes that the RO has assigned the Veteran four separate compensable evaluations for his residuals of shrapnel fragment wound and status post tibia/fibula fracture - right ankle disability, residual deep nonlinear scar, residual multiple small scars, and residual neuropathy in the right lower extremity, instead of considering the Veteran's disability under 38 U.S.C.A. § 4.73 for residual of muscle injury.   The combined rating for these individual awards is greater than a single maximum evaluation available under Diagnostic Code 5312, muscle group VII, where a severe muscle injury warrants a 30 percent evaluation.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  As the Veteran receives a higher combined evaluation based on the separate evaluation of his residual disabilities, the Board will not consider the Veteran's disabilities under a single diagnostic code for muscle injury.  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability

The Veteran seeks a higher initial evaluation for his right ankle disability.  He is currently assigned a 10 percent evaluation under Diagnostic Codes 5262-5271 for loss of motion in the right ankle as a residual of shrapnel fragment wound and status post right tibia/fibula fracture.  

Under Diagnostic Code 5262, malunion of the tibia and fibula is evaluated as follows: with slight knee or ankle disability (10 percent); with moderate knee or ankle disability (20 percent); and with marked knee or ankle disability (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In this case, there is no evidence that the service-connected fracture residuals produce a knee disability; so the disability will be rated on ankle impairment. 

 Also, a 40 percent rating is provided for a nonunion with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The evidence in this case does not show this kind of nonunion of the tibia or fibula.  X-ray studies show that the Veteran's fractured tibia/fibula is well healed and do reveal evidence of any kind on nonunion. While the Veteran reports that he occasionally uses a brace from time to time, it is not required by nonunion and loose motion in the tibia or fibula.

Under Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.  A higher rating could be assigned under Diagnostic Code 5270 for ankylosis of the ankle.  [Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).]  However, the evidence shows that there is mobility in the ankle and the joint is not consolidated.  Thus, rating under Diagnostic Code 5270 is not appropriate.  The other criteria for rating the ankle provide alternative ratings, but there is no evidence of subastraglar, tarsal joint, os calsic, or astraglus involvement, or history or astraglalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274.  

The normal range of ankle motion is from 0 to 20 degrees dorsiflexion (up) and from 0 to 45 degrees plantar flexion (down).  38 C.F.R. § 4.71, Plate II.

At an April 2008 VA examination, the Veteran reported that he experiences pain  and discomfort from his right knee down to his right ankle.  He complained that his right ankle "locks up," and he reports that he has to "crack it constantly."  His symptomatology increased with exercising, prolonged standing and prolonged walking.  He mentioned that his right ankle "feels tight" and described limited motion in his right ankle and right foot.  He uses heat and ice to help with the discomfort in his right ankle.  He did not currently use corrective devices on his right ankle.  Physical examination of the right ankle and foot revealed no structural deformity, hammer toes or claw toes, and the Veteran had normal arch.  Range of motion testing of the ankle, after three repetitions, revealed limitation to 0 degrees on dorsiflexion and limitation to 47 degrees on plantar flexion.  There was no evidence of edema, pain or instability on range of motion.  There was limitation of ankle joint dorsiflexion and tenderness on palpation of the anterolateral aspect of the right ankle.  Muscle strength was normal in the right ankle, but there was evidence slight weakness (4/5 muscle strength) in flexion of the right toes.  The Veteran had a normal gait.  The examiner found that the Veteran's symptomatology did not result in any functional limitations with standing or walking.  There was no evidence of abnormal weight bearing.  X-ray film of the right foot, ankle, tibia and fibula revealed a mild deformity of the mid shaft and distal shaft of the right tibia related to the prior fracture and ghost holes in the proximal and distal leg related to the prior external skeletal fixation.  There was no evidence of traumatic arthritis.  The VA examiner concluded that there was no clinical or radiographic evidence of residual deformities at the level of the foot and ankle, and the Veteran had limitation of right ankle motion.   

The Veteran was afforded another VA joint examination in November 2011.  The examination report shows diagnoses of right ankle and foot pain and recurrent right ankle strain.  The Veteran complained of recurrent right ankle pain that has gradually worsened over the years.  He reported increased symptomatology with flare-ups due increased activities, prolonged walking and standing, walking on ascending or descending inclines, or walking on irregular terrain.  Physical examination of the right ankle revealed findings of less movement than normal, painful movement, interference with weight bearing, and tenderness.  There was no evidence of instability.  The Veteran had normal muscle strength in his ankle.  Range of motion testing of the right ankle revealed limitation to 10 degrees on dorsiflexion without pain, and limitation to 40 degrees on plantar flexion with pain.  There was no additional limitation of dorsiflexion on repetitive use, but there was additional limitation to 30 degrees on plantar flexion.  X-ray film revealed old healed distal tibia fracture, with no actue osseous abnormalities of the right ankle, but there was evidence of gross whole tracks in the distal tibia from prior orthopedic hardware and mild deformity of the distal tibia that was consistent with an old healed fracture. 

Based on a review of the evidence, the Board finds that the Veteran's right ankle disability more closely approximates a degree of impairment as characterized as marked so as to warrant a 20 percent rating under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  Range motion testing in 2008 demonstrated limitation to 0 degrees on dorsiflexion after repetitive use.  At the most recent evaluation, the Veteran's dorsiflexion was still limited to 10 degrees with objective evidence of tenderness.  Even though the 2011 range of motion testing demonstrates an improvement in the Veteran's right ankle motion, when considering the additional limitation of function due to factors such as weakness and tenderness, the Veteran's disability is more consistent with marked limitation in the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   As mentioned above, a higher rating of 40 percent is warranted for ankylosis of the ankle, but here there is no finding of ankylosis to support a higher evaluation for loss of motion in the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

While under Diagnostic Code 5262 for malunion of the tibia and fibula, a 30 percent rating is warranted for marked knee or ankle disability, no such malunion has been shown, and a higher rating under Diagnostic Code 5262 is not for application.  Here, the x-ray evidence only reveals mild deformity of the distal tibia consistent with the old healed fracture, and not evidence of a malunion of the tibia and fibula. 

The Board notes that there is no evidence of flatfoot, claw foot, malunion or nonunion of tarsal or metatarsal bones or moderately severe foot injuries, and Diagnostic Codes 5276, 5278, 5283, and 5284 are not for application.

The Veteran is competent to give evidence about what he observes or experiences concerning his shin and ankles.  See Layno v. Brown, 6 Vet. App. 465  (1994).  He is not, however, competent to identify a specific level of disability of his ankle disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's right ankle has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with the evaluation.  The medical findings directly address the criteria under which shin and ankle disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 20 percent is warranted.

In conclusion, the evidence of record supports an initial rating of 20 percent, but not higher, for the right ankle disability during the entire period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Deep Nonlinear Scar and Residual Multiple Small Scars 

The Veteran seeks higher initial evaluations for his scars on his right lower extremity as residuals of the shrapnel fragment wound and status post tibia/fibula fracture.  Currently, the Veteran has been awarded two separate evaluations for the residual scars on his right lower extremity, a 20 percent evaluation for the deep nonlinear scar and a 10 percent evaluation for multiple small scars.  

The evidence of record shows that the Veteran has multiple scars on his right lower extremity as residual of in-service shrapnel fragment wound and status post tibia/fibula fracture.  The Veteran's service treatment records show that he sustained injury to his right lower extremity from shrapnel from an improvised explosive device (IED).  The Veteran required a skin graft on his right lower extremity and the placement of an external orthopedic fixator device, which was later removed.  

At the time of an April 2008 VA examination, the examining physician observed that the Veteran had seven residual scars on his right lower extremity below his knee and above his ankle.  The first scar was located just below the right knee that measured 1.5 centimeters (cm) by 1 cm and was painful on exam, but was superficial and stable in nature.  The second thru the sixth scars were located below the first scar, with each scar measured no more than 1.2 cm by 1.8 cm, and were nonpainful on exam, and superficial and stable in nature.  The seventh scar was located on the right calf that measured 12 cm by 4.3 cm and was deep in nature, but not painful on exam and the scar did not result in limitation of motion.  

The report of a November 2011 VA examination shows that the residual scar on the Veteran's right antermodial leg was manifested by tenderness and numbness, that was deep and nonlinear and measured 16 cm by 6 cm (approximately 96 square cm).  The scar was evaluated as stable and nonpainful on examination.  There was no evidence that the scar resulted in limitation of function in the right lower extremity.  No other scar was noted on clinical examination. 

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim for benefits was filed prior to October 23, 2008.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 

The Board will consider both the new and revised criteria, construing the claim for increase very broadly, to include a request for review pursuant to the change to the rating criteria.  

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes7803-7805 (2008). 

When this old rating criteria are applied to the above evidence, the Veteran's disability due to residual multiple small scars does not warrant evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes7804 (2008).  Here, the April 2008 VA general medical examination showed that the Veteran had six residual small scars on his right lower extremity that were each superifical and stable in nature.  Each residual scar measured no more than 1.2 cm by 1.8 cm (or a total of approximately 12 sq cm). There was only one small scar, located just below the knee, that was painful examination.  This symptomatology associated with the Veteran's residual multiple small scars, when reviewed under the old rating criteria does not demonstrated findings that warrant an evaluation in excess of 10 percent, because only a single superficial scar was for painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes7804 (2008).

The residual multiple small scars do not warrant a higher disability rating in excess of 10 percent under the old rating criteria.  Combined residual multiple small scars does not cover an area exceeding 12 square inches (or 77 sq cm) or cause any limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes7801-7805 (2008).

Regarding the Veteran's residual deep nonlinear scar, when considering the old rating criteria are applied to the above evidence, does not warrant evaluation in excess of 20 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes7804 (2008).  The residual deep nonlinear scar is stable and measured 96 sq. cm.  This area coverage more closely approximates scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are rated 20 percent disabling as opposed to scars in an area or areas exceeding 72 square inches (465 sq. cm.) that support a higher evaluation of 30 percent.   See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  In addition, the scar does not cause any limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The residual deep large scar does not warrant a higher disability rating in excess of 20 percent under the old rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes7801-7805 (2008).

The Board has also considered the Veteran's residual multiple small scars and residual deep nonlinear scar under the rating criteria which took effect on October 23, 2008.  In order for the Veteran to receive an evaluation in excess of 10 percent under the revised criteria, the evidence must demonstrate that his residual multiple small scar exceed a combined area of 12 square inches (or 77sq. cm), or is manifested by three or more scars that are both painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2012).  An evaluation in excess of 20 percent under the revised criteria, the evidence must demonstrate that his residual deep nonlinear scar exceeds an area of 72 square inches (or 465 sq. cm), or is manifested by five or more scars that are both painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2012).  The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2012). 

After careful consideration, the Board concludes that under the revised rating criteria a rating in excess of 10 percent is not available for the Veteran's disability due to residual multiple small scars and a rating in excess of 20 percent is not available for the his disability due to residual deep large scar.  Rating criteria based on the total area of scarring are essentially unchanged and therefore do not afford a higher evaluation for the claimed scars as the residual multiple scars do not exceed an area of 12 square inches and the residual deep nonlinear scar does not exceed an area of 72 square inches.  See 38 C.F.R. § 4.118, Diagnostic 7801 (2013).  

The Veteran has already been awarded separate rating under Diagnostic Code 7804 for his residual deep nonlinear scar.  However, separate disability ratings for each of the residual small scar is not available because the Veteran's residual multiple small scars disability does not involved more than one small scar that is painful, or at least one small scar that is considered both painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  Again, the evidence of record clearly demonstrates that the Veteran's residual multiple small scar disability is only manifested by one scar that is painful on exam and the others are considered nonpainful.  Furthermore, at no point during the period under appeal has any residual scar been evaluated as unstable.  Rather, both VA examiners concluded that each of the Veteran's seven residual scars were stable.  

The Board has also considered whether higher evaluation would be available for based on any other disabling effect(s) under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2013).  Here, there is no evidence that the Veteran's residual scars disabilities cause any associated limitation of motion in his right lower extremity.

In summary, after consideration under the old and new rating criteria, the evidence of record does not demonstrate that the Veteran's residual multiple small scars warrants an evaluation in excess of 10 percent or his residual deep nonlinear scar warrants an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neuropathy in the Lower Right Extremity 

The Veteran seeks a higher initial evaluation for his disability due to chronic neuralgia and paresthesias in the right lower leg as residual of shrapnel fragment wound and status post tibia/fibula fracture.  The Veteran is currently assigned a 10 percent evaluation for the severity of his disability under the criteria associated with Diagnostic Code 8525, for paralysis of the posterior tibia nerve.  

Under Diagnostic Code 8525, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the posterior tibia nerve, with paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature where toes cannot be flexed, adduction is weakens and plantar flexion is impaired, is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  

Disability involving a neurological disorder is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. §§ 4.120, 4.124a.

The report of an April 2008 VA examination shows that the Veteran complained of pain and numbness in his right lower extremity, from his knee down to his foot.  He reported that his right leg feels funny at night and causes him difficulty going to sleep, which is relieved with medication.  Physical examination revealed objective findings of decreased sensation on the medial aspect of the proximal potion of the right leg to the proximal potion of the right ankle and on the medial aspect of the plantar surface of the right foot.  There was no visible evidence of atrophy of the muscles or weakness in the right lower extremity.  The examiner noted that further neurologic evaluation was not necessary due to the limited area of sensory changes.  The Veteran was assessed with right leg injury with residual sensory changes on the medial portion of the right leg. 

As noted above, VA treatment records show that the Veteran complained of chronic pain just under his right knee.  He was assessed with a posttraumatic neuroma and treated with injections at the site of the pain in December 2009 and again in May 2010.  Subsequent VA treatment records show no further complaints of posttraumatic neuroma. 

A November 2011 VA neurology examination report shows a finding of peripheral sensory neuropathy.  The Veteran complained of recurrent right lower leg pain in the distribution of damage nerve and right ankle pain that has gradually worsened over the years since the in-service injury.  He indicated that in his right lower extremity, he experienced moderate constant pain, severe intermittent pain, moderate paresthesias and dysesthesisas, and moderate numbness.  Physical examination revealed normal muscle strength and reflexes, but objective evidence of decreased sensation in the right lower leg and ankle.  There was no evidence of muscle atrophy or evidence of functional impairment of the right lower extremity due to the peripheral nerve condition.  The examiner noted that the Veteran's disability impacted his ability to engage in excessive, repetitive or prolonged activity on the right lower extremity, heavy lifting, ascending and descending inclines, walking on irregular terrains, and prolonged standing and walking.  The examiner found that the Veteran's neuropathy in the right left was manifested by pain and intermittent increased pain with flare-ups, paresthesias, numbness, tenderness, and episodes of muscle spasm in the adjacent areas of the right anteromedial lower leg. 

The Board finds that the evidence of record shows that the severity of the Veteran's disability due to chronic neuralgia and paresthesias in the right lower leg does not support an evaluation in excess of 10 percent as it does not demonstrate severe impairment.  The Veteran has consistently complained of pain with symptoms of tingling and numbness in his right lower extremity and there are objective of sensory deficits in the right lower extremity on clinical evaluation.  At the most recent VA examination in November 2011, the Veteran complained pain, aresthesias, numbness, tenderness, and episodes of muscle spasm in his right leg, and there was objective evidence of decreased sensation and posttraumatic neuroma.   This symptomatology is consistent with moderate impairment.  As such, an evaluation in excess of 10 percent for disability due to chronic neuralgia and paresthesias in the right lower leg is not warranted. 

At no point does the severity of his disability does demonstrate severe impairment so as to warrant a higher evaluation of 10 percent.  In this regard, there was no evidence of decreased muscle strength or reflexes, or evidence of muscle atrophy due to his peripheral nerve condition.  The evidence clearly demonstrates only moderate impairment as the objective evidence reflects sensory involvement and neuroma pain in the right lower extremity.  38 C.F.R. §§ 4.120, 4.124a.  In addition, there is no evidence of complete paralysis of the posterior tibia nerve to support an evaluation of 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  

The Board has further considered whether the Veteran's service- connected chronic neuralgia and paresthesias in the right lower leg may be rated under any other diagnostic codes relating to the right lower extremity; however, the Veteran has already been awarded a separate compensable evaluation of limitation of right ankle manifested by reduced dorsiflexion and plantar weakness.  See 38 C.F.R. § 4.14; see also Estaban v. Brown, 6 Vet. App. 259 (1994).

As discussed above, however, the medical findings are shown to consist essentially of sensory involvement.  Further, there is no evidence of any significant atrophy, or other such organic changes of the lower extremities.  The involvement is primarily sensory.  On that basis, the Board finds that the evidence is productive of disability analogous to moderate incomplete paralysis.  The preponderance of the evidence is against granting a disability rating greater than 10 percent for the Veteran's chronic neuralgia and paresthesias in the right lower leg.  See 38 C.F.R. § 4.124a, Diagnostic Code 8525. 

Extraschedular Considerations 

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his disabilities impact his occupational functioning because of decreased mobility, problems with prolonged standing and walking, difficulty with heaving lifting, and weakness.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disabilities for an extraschedular rating as the regular schedular standards obviously address his manifestation loss of motion and weakness in the right ankle, pain with residual scars as well as neurologic impairment in the right leg due to pain, numbness, and sensory involvement.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The Veteran has maintained his employment as police officer, despite his disabilities that results in loss of motion and pain in the right lower extremity.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a.  Also, 

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability causes him functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran is currently employed as a police officer.  See the report of a November 2011 VA psychiatric examination.   


ORDER

Entitlement to service connection for a high fever is denied. 


Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for right calf muscle damage as residual of SFW is denied.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to an evaluation of 20 percent, and no higher, for right ankle disability as residual of SFW is granted.  

Entitlement to an evaluation in excess of 20 percent for residual deep non-linear scar on right lower extremity is denied. 

Entitlement to an evaluation in excess of 10 percent for residual multiple small scars on right lower extremity, is denied.  

Entitlement to an evaluation in excess of 10 percent for chronic neuralgia and paresthesias in the right lower leg as residual of SFW is denied.
REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In the May 2008 rating decision, the RO granted the Veteran service connection with a noncompensable disability rating for posttraumatic headache disorder (originally claimed as residuals of head injury).  It was noted that the Veteran was rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headache.  It is clear from that rating decision that the Veteran was assigned a noncompensable rating based entirely on the type and frequency of the Veteran's headaches and thus under Diagnostic Code 8100 alone.

Significantly, the evidence of record includes an April 2008 VA TBI examination, which shows that the Veteran complained of  headaches, light sensitivity, sound sensitivity, hearing loss, memory loss, and psychiatric symptoms (mood swings) as the result of his in-service TBI.  (The Veteran has already been assigned a separate evaluation for a psychiatric disorder).  The examiner noted that there was no evidence of significant cognitive dysfunction on examination, despite consideration of the service treatment record that documented some memory problem shortly after in-service injury.  Since then, VA records have associated the Veteran's short-term memory loss complaints with his TBI.  See November 2011 VA psychiatric examination report. 

Notably, after the Veteran made his claim for a disorder in association with a head injury, the criteria for evaluating residuals of traumatic brain injury were revised. These revisions, however, apply only to applications for benefits received by VA on or after October 23, 2008. 73 Fed. Reg. 54693 (Sept. 23, 2008).  The new regulation provides, however, that a veteran "whose residuals of [a traumatic brain injury] are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045."  Here, the Veteran has continuously asserted that his memory loss is a residual of TBI. Thus, the Board finds that the Veteran has expressed a desire to have his residual of TBI, currently identified as posttraumatic headaches, considered under the revised Diagnostic Code 8045. 

Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the origin of the Veteran's headaches and any cognitive disorder relate to one another in regards to the appropriate disability ratings.  Accordingly, the Board is unable to make a determination regarding either issue until further findings regarding the relationships, if any, between his headaches, his in-service head traumas and his cognitive functions are made.

Accordingly, the case is REMANDED for the following action:

1. The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file. All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA TBI and neurologic examinations.  The claims folder, access to Virtual VA and a copy of this REMAND are to be made available for the examiners to review. 

In the examination report, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of the headaches.

Concerning whether the Veteran has any cognitive defects or other impairments that are secondary to in-service head trauma the neurologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of any cognitive disorder or any other disorder associated with an in-service head trauma in accordance with the latest worksheets for residuals of a traumatic brain injury.

A complete rationale for all opinions expressed must be provided.  The examiners are to specifically address the head traumas incurred by the Veteran prior to and after his military service and, if possible, to determine the extent to which any current disability is due to post-service injuries.

3. The AMC/RO must ensure that all examination reports are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4. After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


